Filed 10/23/20 P. v. Johnson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C091047

           v.
                                                                                  (Super. Ct. No. CRF-2018-
                                                                                           5883-1)
 MICHAEL ALLEN JOHNSON,

                    Defendant and Appellant.




         Defendant Michael Allen Johnson stole credit and debit cards and other items
from a car and used the cards to make purchases. He pleaded guilty to second degree
burglary and various crimes involving the use of the credit and debit cards, and the trial
court sentenced him to 16 years in prison.




                                                             1
       Defendant now contends (1) we must strike the two prior prison term
enhancements because Penal Code section 667.5, subdivision (b)1 has been repealed as to
all prison priors except for those for sexually violent offenses, and (2) the trial court
should have stayed, under section 654, three of the counts for using another person’s
personal information to obtain goods.
       We conclude (1) we must strike the two prior prison term enhancements under
section 667.5, subdivision (b) because the enhancements are no longer authorized, and
(2) section 654 did not require the trial court to stay the terms for three counts of using
another person’s personal information to obtain goods. We also conclude (3) the
abstract of judgment must be corrected to conform to the judgment.
       We will strike the two prior prison term enhancements, otherwise affirm the
judgment, and direct the trial court to prepare an amended and corrected abstract of
judgment.
                                      BACKGROUND
       Defendant pleaded no contest to one count of second degree burglary (§ 459 --
count 1), six counts of using another person’s personal information to obtain goods
(§ 530.5, subd. (a) -- counts 2-7), and one count of using another person’s access card
(§ 484e, subd. (d) -- count 8). He also admitted that he had prior strike convictions and
that he served prior prison terms under section 667.5, subdivision (b). Defendant entered
his plea in exchange for the assurance that he would not be sentenced to a life term under
the three strikes law.
       The trial court struck the punishment on one of the prior strike convictions and
sentenced defendant to an aggregate term of 16 years in prison, consisting of six years for
second degree burglary, a consecutive 16 months each for the six counts of using another




1 Undesignated statutory references are to the Penal Code.


                                               2
person’s personal information to obtain goods, a concurrent 180 days for using another
person’s access card, and a consecutive two years for the prior prison terms.
       Certain background facts are recounted in the discussion as relevant to the
contentions on appeal.
                                      DISCUSSION
                                              I
       Defendant contends we must strike the two prior prison term enhancements
because section 667.5, subdivision (b) has been repealed as to all prior prison term
enhancements except for those for sexually violent offenses. The Attorney General
agrees, as do we.
       Defendant’s two prior prison terms were served for second degree murder and first
degree burglary. The trial court imposed one year each for the two prior prison terms
under section 667.5, subdivision (b). As amended since defendant’s sentencing,
however, section 667.5, subdivision (b) imposes an additional one-year term only
for prior prison terms served for sexually violent offenses. (People v. Winn (2020)
44 Cal.App.5th 859)
       Defendant is entitled to the benefit of the amendment to section 667.5,
subdivision (b); therefore, we will strike the two one-year terms imposed for the prior
prison terms. (People v. Reneaux (2020) 50 Cal.App.5th 852, 876.)
                                             II
       Defendant next contends the trial court erred by not staying, under section 654,
the sentences on counts 2, 5, and 6, all of which were imposed on convictions for using
another person’s personal information to obtain goods. (§ 530.5, subd. (a).) Specifically,
defendant contends that section 654 prohibits the imposition of multiple sentences for
separate crimes that are so close in time and nature as to constitute one criminal act or
omission.



                                             3
       The Attorney General claims defendant is estopped from asserting this challenge
because he failed to obtain a certificate of probable cause under section 1237.5.
We disagree. Although a certificate of probable cause is required for some sentencing
challenges, such as when the defendant agreed to the sentence imposed (People v. Sem
(2014) 229 Cal.App.4th 1176, 1187), it is not required to challenge the trial court’s
exercise of sentencing discretion if the plea agreement did not specify a particular
sentence. (People v. Buttram (2003) 30 Cal.4th 773. 790-791.) The Attorney General
argues the plea agreement specified the sentence to be imposed, but the only agreement
was that defendant would not receive a life sentence. He did not agree to the specific
term imposed. Accordingly, the Attorney General’s estoppel argument lacks merit.
       Section 654 generally prohibits multiple punishment “when there is a course of
conduct which violates more than one statute but constitutes an indivisible transaction.”
(People v. Butler (1996) 43 Cal.App.4th 1224, 1248.) However, multiple crimes do not
constitute an indivisible transaction if the defendant had a chance to reflect between
offenses and each offense carried a new risk of harm. (People v. DeVaughn (2014)
227 Cal.App.4th 1092, 1116.) If the evidence discloses that a defendant entertained
multiple criminal objectives that were independent of each other, the defendant may
be punished for the independent violations committed in pursuit of each objective.
(People v. Perez (1979) 23 Cal.3d. 545, 551.)
       Here, defendant made two purchases at Safeway and three purchases at Walmart.
The probation report recommended staying sentence on counts 2, 5, and 6 because the
offenses for counts 2 and 3 took place at the same store (Safeway) and were minutes
apart, and the offenses for counts 4, 5, and 6 took place at the same store (Walmart)
and were minutes apart. The probation report gave no additional details of the crimes.
The trial court concluded no stay was required because defendant “had ample opportunity
to reflect on his behavior before he committed each of these crimes.”



                                             4
       Consistent with the probation recommendation, defendant argues the sentence for
one of the Safeway offenses (count 2) and the sentences for two of the Walmart offenses
(counts 5 and 6) should have been stayed because the fraudulent transactions within each
store occurred minutes apart. Defendant acknowledges there is no evidence of the
timeframe of the Walmart transactions at the preliminary hearing. As to the Safeway
transactions, the evidence from the preliminary hearing merely suggested the second
transaction occurred “shortly after” the first transaction.
       Because defendant pleaded no contest, the facts are not well-developed in the
record. But that does not relieve defendant of the burden to show error. (In re Kathy P.
(1979) 25 Cal.3d 91, 102.) There is nothing in the sparse record that calls into question
the trial court’s conclusion that defendant had the opportunity to reflect on his actions
before causing each new harm, even if the transactions happened within minutes of each
other and at the same stores. A few minutes provide an adequate time to reflect for the
purpose of applying section 654. (See People v. Trotter (1992) 7 Cal.App.4th 363, 368
[§ 654 did not bar punishment for two shots occurring within one minute of each other;
defendant had opportunity to reflect and consider his action before firing each shot].)
       We therefore reject defendant’s contention that the trial court improperly imposed
unstayed terms for some of the counts.
                                              III
       The Attorney General notes that the abstract of judgment must be corrected to
reflect the sentence as imposed. While the abstract of judgment accurately reflects that
defendant was sentenced to an aggregate term of 16 years, it states that defendant was
sentenced to a one-year enhancement under section 667, subdivision (e)(2). But the trial
court did not impose such a term. Also, the abstract of judgment reflects a total of three
years of enhancements, but there were only two years imposed for enhancements. We
will direct the trial court to correct the abstract of judgment to reflect the sentence as
imposed. (People v. Zackery (2007) 147 Cal.App.4th 380, 385-386.)

                                               5
                                     DISPOSITION
      The judgment is modified to strike the two one-year prior prison term
enhancements under section 667.5, subdivision (b). As modified, the judgment is
affirmed. The trial court is directed to prepare an amended and corrected abstract of
judgment reflecting the judgment as orally imposed and as modified, and to send a
certified copy of the amended and corrected abstract of judgment to the Department of
Corrections and Rehabilitation.




                                                   /S/
                                                MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
DUARTE, J.




                                            6